DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1 and 21-39 are allowed.
The following is an examiner's statement of reasons for allowance: the prior arts of record teach various hearing assistance devices and methods for configuring them, for example: Turner (US 2019/0231233), Shennib (US 2015/0023535), Shennib (US 2015/0023512), Neumeyer (US 2013/0266165), Beck (US 2011/0100127), Krause (US 2010/0232613), Selig (US 9,344,815), Proctor (US 9,020,621), Apfel (US 8,761,421) and Michael (US 8,379,871). Nevertheless, the prior arts of record fail to teach “uploading, to the sound-generating device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; at a first time, and in response to receiving a confirmation of activation of the first hearing profile from the sound-generating device, 
playing back audible media for the user 
uploading, to the sound-generating device of the user, a second hearing profile for the user comprising a second set of gain values: different from the first set of gain values; and
corresponding to the set of frequency bands; at a second time succeeding the first time, and in response to receiving a confirmation of activation of the second hearing profile from the sound-generating device, playing back the audible media for the user and in response to receiving a first preference input representing a preference of the user for the second hearing profile, prompting the sound-generating device to set thePage 2 of 12Serial No.: 16/993,109Attorney Docket No.: CNCH-MO1-US3 second hearing profile as an active hearing profile for the sound-generating device" as required by claim 1, “uploading, to the hearing assistance device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; "uploading, to the hearing assistance device of the user, a second hearing profile for the user comprising a second set of gain values:
 different from the first set of gain values; and o corresponding to the set of frequency bands; 
playing back audible media for the user; 
while playing back the audible media: o at a first time, prompting the hearing assistance device of the user to activate the first hearing profile; and o at a second time, prompting the hearing assistance device of the user to activate the second hearing profile;
receiving a first preference input representing a preference of the user for the second hearing profile activated on the hearing assistance device of the user; and 	prompting the hearing assistance device to set the second hearing profile as an active hearing profile for the hearing assistance device,” as required by claim 31, and “uploading, to the hearing assistance device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands;
uploading, to the hearing assistance device of the user, a second hearing profile for the user comprising a second set of gain values: o different from the first set of gain values; and o corresponding to the set of frequency bands;
at a first time, prompting the hearing assistance device of the user to activate the first hearing profile;
at a second time, prompting the hearing assistance device of the user to activate the second hearing profile; and
in response to receiving a first preference input representing a preference of the user for the second hearing profile, prompting the hearing assistance device to set the second hearing profile as an active hearing profile for the hearing assistance device,” as required by claim 33, when combined with all the limitations of claims 1, 31 and 33 respectively.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651